--------------------------------------------------------------------------------

Exhibit 10.18

 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 31st day
of December, 2012 by and among LaserLock Technologies, Inc., a Nevada
corporation (the “Company”), and VerifyMe, Inc., a Texas corporation (the
“Stockholder,” and, with the Company, the “Parties”).
 
Recitals


WHEREAS, the Parties have entered into that certain Investment Agreement, dated
December 31, 2012 (the “Investment Agreement”) pursuant to which the Company has
issued to the Stockholder shares of Common Stock and warrants to purchase shares
of Common Stock;
 
WHEREAS, the Parties shall enter into that certain Subscription Agreement (the
“Subscription Agreement”), pursuant to which the Company shall issue to the
Stockholder shares of Preferred Stock and warrants to purchase shares of Common
Stock;
 
WHEREAS, the Parties have entered into that certain Technology and Services
Agreement, dated December 31, 2012 (the “Services Agreement”) pursuant to which
the Company has issued to the Stockholder warrants to purchase shares of Common
Stock and, as contemplated therein, the Company and Zaah Technologies, Inc.
(“Zaah”) have entered into that certain Technology and Services Agreement, dated
December 31, 2012 (the “Zaah Agreement”), pursuant to which the Company has
issued to Zaah warrants to purchase shares of Common Stock;
 
WHEREAS, the Parties have entered into that certain Patent and Technology
License Agreement, dated December 31, 2012 (the “License Agreement”) pursuant to
which the Company has issued to the Stockholder shares of Common Stock and
warrants to purchase shares of Common Stock;
 
WHEREAS, the Parties have entered into that certain Asset Purchase Agreement,
dated December 31, 2012 (the “Asset Purchase Agreement”) pursuant to which the
Company has issued to the Stockholder shares of Common Stock and warrants to
purchase shares of Common Stock; and
 
WHEREAS, the Company has agreed to provide the registration rights provided for
in this Agreement to the Stockholder with respect to all of the Registrable
Securities obtained or to be obtained by the Stockholder pursuant to the
Investment Agreement, the Subscription Agreement, the Services Agreement, the
Zaah Agreement, the License Agreement, and the Asset Purchase Agreement,
together with the shares of Common Stock and warrants to purchase shares of
Common Stock previously purchased by the Stockholder.
 
 
 

--------------------------------------------------------------------------------

 


Terms and Conditions


NOW, THEREFORE, the Parties hereto, each intending to be legally bound, do
hereby agree as follows:


1.             Definitions.
 
(a)    “1933 Act” is defined in Section 2(a).
 
(b)    “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
(c)    “Agreement” is defined in the Preamble.
 
(d)    “Asset Purchase Agreement” is defined in the Recitals.
 
(e)    “Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.
 
(f)     “Company” is defined in the Preamble.
 
(g)    “Demand Registration” is defined in Section 2(a).
 
(h)    “Demand Registration Statement” is defined in Section 2(a).
 
(i)     “Investment Agreement” is defined in the Recitals.
 
(j)     “License Agreement” is defined in the Recitals.
 
(k)    “Losses” is defined in Section 5(a).
 
(l)     “Parties” is defined in the Preamble.
 
(m)   “Person” means any natural person, business trust, corporation,
partnership, limited liability company, joint stock company, proprietorship,
association, trust, joint venture, unincorporated association or any other legal
entity of whatever nature.
 
(n)            “Preferred Stock” means the Preferred Stock, par value $0.001 per
share, of the Company.
 
(o)            “Registrable Securities” means (i) the Shares and the Warrants,
(ii) the capital stock issuable upon exercise of the Warrants, (iii) any
securities issued or to be issued to the Stockholder with respect to the Shares
or the Warrants by way of a stock dividend or stock split in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization, and (iv) the 5,555,556 shares of Common Stock and the warrants
to purchase 5,555,556 shares of Common Stock owned by the Stockholder prior to
the date hereof.
 
(p)            “Registration Expenses” means all expenses incident to the
Company’s performance of or compliance with this Agreement, including with
respect to all registration and filing fees, fees relating to registration
statements including any statutory underwriter registration statements, fees and
expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, expenses and fees for listing the securities to
be registered on exchanges on which similar securities issued by the Company are
then listed, fees and disbursements of counsel for the Company and of all
independent registered public accountants, underwriters (other than Underwriting
Commissions) and other Persons retained by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(q)           “SEC” means the Securities and Exchange Commission, or such other
comparable agency or commission.
 
(r)           “Services Agreement” is defined in the Recitals.
 
(s)           “Shares” means all shares of Common Stock issued or to be issued
to the Stockholder in respect of the transactions under the Investment Agreement
and the Subscription Agreement (including, for the avoidance of doubt, under
Sections 6.03(b), 6.07, or 6.08 of the Investment Agreement and all shares of
Common Stock underlying all outstanding shares of Preferred Stock issued or to
be issued to the Stockholder), the Asset Purchase Agreement, and the License
Agreement, any other shares of Common Stock issued or to be issued to the
Stockholder or to Zaah in respect thereof by the Company, and any shares of
Common Stock issued or to be issued to Zaah under the Zaah Agreement.
 
(t)           “Stockholder” is defined in the Preamble.
 
(u)           “Subscription Agreement” is defined in the Recitals.
 
(v)           “Underwriting Commissions” means all underwriting discounts or
commission relating to the sale of securities of the Company, but excludes any
expenses reimburse to underwriters.
 
(w)           “Warrants” means all warrants to purchase shares of Common Stock
issued or to be issued to the Stockholder in respect of the transactions under
Investment Agreement and the Subscription Agreement (including, for the
avoidance of doubt, under Sections 6.03(b), 6.07, or 6.08 of the Investment
Agreement), the Services Agreement, the Asset Purchase Agreement, and the Patent
License Agreement, and any other warrants to purchase shares of Common Stock
issued or to be issued to the Stockholder or to Zaah in respect thereof by the
Company, and any warrants to purchase shares of Common Stock issued or to be
issued to Zaah under the Zaah Agreement.
 
2.             Demand Registration.
 
(a)           Request for Registration.  At any time on or after the date that
is four months after the date of this Agreement, the Stockholder may demand (the
“Demand Registration”) that the Company file a registration statement on Form
S-1 or such other form as may then be applicable (the “Demand Registration
Statement”) to register under the Securities Act of 1933, as amended (the “1933
Act”), the resale or other distribution of all of the Registrable Securities
owned by the Stockholder to the shareholders of the Stockholder on a pro rata
basis in such transaction structure (and/or otherwise as the Stockholder may
determine in its reasonable discretion) as the Stockholder may determine in its
reasonable discretion, subject to applicable legal and regulatory
requirements.  The Stockholder shall send written notice of the demand to the
Company and, consistent with Section 4(a) below, the Company must file the
Demand Registration within two months after receipt of notice of such demand;
provided, for the avoidance of doubt, the Company is under no obligation to file
the Demand Registration any earlier than six months after the date hereof.  Once
the SEC declares the Demand Registration effective, and the distribution of the
Shares or other Registrable Securities by the Stockholder to its shareholders is
completed in accordance with the plan of distribution contained therein, the
Company shall cause the Shares or other Registrable Securities to be transferred
into the names of the shareholders of the Stockholder.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Expenses.  In connection with the Demand Registration, the Company
shall pay the Registration Expenses, but any Underwriting Commissions shall be
shared among the Company and the Stockholder in proportion to any securities
included on their behalf.
 
(c)           Selection of Underwritten Offerings.  If an underwritten offering
is contemplated in connection with the Demand Registration, the Company and the
Stockholder by mutual agreement shall select the investment banker(s) and
manager(s) to be retained in connection with such offering and make any other
decisions regarding the underwriting arrangements for the offering.
 
(d)           Notwithstanding the registration obligations set forth in Section
2(a), if the SEC informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415 or otherwise, be registered
for resale as a secondary offering on a single registration statement, then the
Company agrees to promptly inform the Stockholder thereof and file amendments to
the Demand Registration Statement as required by the SEC to cover the maximum
number of Registrable Securities permitted to be registered by the SEC, on Form
S-1 or such other form available to register the Registrable Securities,
including the addition of a statutory underwriter registration
statement.  Notwithstanding any other provision of this Agreement, if the SEC or
any SEC guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Demand Registration Statement (and
notwithstanding that the Company advocated with the SEC for the registration of
all or a greater portion of Registrable Securities), unless otherwise directed
in writing by the Stockholder, the number of Registrable Securities to be
registered on such Demand Registration Statement will be reduced.  If the
Company amends the Demand Registration Statement in accordance with the
foregoing, or if for any other reason the Stockholder has been issued
Registrable Securities that were not covered under the Demand Registration
Statement, then, unless otherwise directed in writing by the Stockholder, the
Company will file with the SEC, as promptly as allowed by the SEC or under SEC
guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-1 or such other form available to
register the remaining Registrable Securities that were not registered on the
Demand Registration Statement, as amended and the registration statements
necessary to distribute the Registrable Securities to each Stockholder.  In
addition to the foregoing, if any Registrable Securities are issued by the
Company to the Stockholder pursuant to Sections 6.03(b), 6.07, or 6.08 of the
Investment Agreement, the Company will have six months from the date of issuance
of such Registrable Securities to file another Demand Registration Statement for
such Registrable Securities, unless the Stockholder elects, in its sole
discretion, to require that the Company cover such Registrable Securities under
a previous Demand Registration Statement in accordance with Section 2(d) to the
extent permitted by the SEC, which Registrable Securities the Company shall then
cover in such previous Demand Registration Statement in accordance with Section
2(d).
 
 
4

--------------------------------------------------------------------------------

 
 
3.             Registration Procedures.
 
Whenever the Stockholder has requested that the Registrable Securities be
registered pursuant to Section 2 of this Agreement, the Company shall, as
expeditiously as possible:
 
(a)           prepare and file with the SEC the Demand Registration Statement
with respect to such Registrable Securities and use reasonable best efforts to
cause the Demand Registration Statement to become effective as promptly as
practicable (provided that, before filing the Demand Registration Statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
the Stockholder with copies of all such documents proposed to be filed);
 
(b)           prepare and file with the SEC such amendments and supplements to
the Demand Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Demand Registration Statement
effective for a period of not less than 30 days, or for such longer period of
time as may be necessary to complete the distribution contemplated by the Demand
Registration Statement;
 
(c)           furnish to the Stockholder such number of copies of the Demand
Registration Statement, each amendment and supplement thereto and the prospectus
(including each preliminary prospectus) prepared in conformity with the 1933
Act, and such other documents as the Stockholder may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by the
Stockholder;
 
(d)           use commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the managing underwriter(s) or the Stockholder may reasonably
request;
 
(e)           at any time when a prospectus relating to the Demand Registration
Statement is required to be delivered under the 1933 Act and during the period
that the Company is required to keep the Demand Registration Statement
effective, notify the Stockholder of the happening of any event as a result of
which the prospectus included in the Demand Registration Statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statement therein not misleading in light of the circumstances then existing,
and, at the request of the Stockholder, the Company shall prepare a supplement
or amendment to such prospectus so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus will not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statement therein not misleading in light of the circumstances then
existing;
 
(f)           enter into such customary agreements (including an underwriting
agreement in customary form, if appropriate) and take such other customary
actions as may be reasonably necessary to expedite or facilitate the disposition
of such Registrable Securities;
 
(g)           make available for inspection by the Stockholder, any underwriter
participating in any disposition pursuant to the Demand Registration Statement,
and any attorney, accountant or other agent retained by the Stockholder or
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by the Stockholder,
underwriter, attorney, accountant or agent in connection with the Demand
Registration Statement including, without limitation, when conducting due
diligence of the Company for the purpose of establishing the benefit of Section
11 of the 1933 Act;
 
 
5

--------------------------------------------------------------------------------

 
 
(h)           in the event that any Registrable Securities are sold in a firm
commitment underwritten public offering, furnish to the Stockholder and any
underwriter, a signed counterpart, addressed to the Stockholder or such
underwriter, of (i) an opinion or opinions of counsel to the Company and updates
thereof and customary negative assurance letters and (ii) a comfort letter or
comfort letters from the Company’s accountants, each in customary form and
covering such matters of the type customarily covered by opinions and negative
assurance letters or comfort letters, as the case may be, as the Stockholder or
underwriter may request; and
 
(i)            keep the Stockholder notified of any material events that have
occurred in connection with the Demand Registration, including the receipt of
SEC or other commentary.  The Stockholder, including a designee selected by the
Stockholder reasonably acceptable to the Company, shall be permitted to assist
in and oversee the Demand Registration on a reasonable basis.
 
4.             Failure of the Demand Registration to be Filed.  If the
Stockholder has requested a Demand Registration pursuant to the terms herein,
then the following adjustments to the applicable Exercise Price (as defined
under the terms of the Warrants) shall apply:
 
(a)          If the Company has not filed the Demand Registration Statement by
the later of (i) two (2) months after the date of the request of Demand
Registration and (ii) six (6) months after the date hereof (such date, the
“Filing Date”), then, (i) the Company shall not issue any (A) capital stock, (B)
evidences of indebtedness, shares or other securities directly or indirectly
convertible into or exchangeable for capital stock (“Convertible Securities”),
or (C) rights, options or warrants to subscribe for, purchase or otherwise
acquire capital stock or Convertible Securities to anyone other than the
Stockholder until it files the Demand Registration Statement, (ii) beginning on
the day following the Filing Date, the applicable Exercise Price shall be
reduced by $0.01, (iii) until the Company has filed the registration statement
with the SEC, on each subsequent one (1) month anniversary of the Filing Date,
the applicable Exercise Price shall be reduced by $0.01, and (iv) all Common
Stock held by the Stockholder and all Common Stock held by the Company to be
granted by the Company in respect of the exercise of the Warrants, shall
automatically convert into a class of preferred stock of the Company,
established by the Company on terms acceptable to the Stockholder, which such
class of preferred stock shall have voting rights representing 51% of the
aggregate voting power of the Company.
 
(b)          Notwithstanding anything to the contrary in this Section 4, the
applicable Exercise Price may not be reduced below the par value of the shares
of capital stock underlying any such Warrants.
 
 
6

--------------------------------------------------------------------------------

 
 
5.             Indemnification.
 
(a)           The Company shall indemnify, to the extent permitted by law, the
Stockholder, its officers, directors and managers and each Person who controls
the Stockholder (within the meaning of the 1933 Act or the 1934 Act), against
all losses, claims, damages, liabilities (joint or several) and expenses
(including reasonable attorneys’ and other professionals’ fees) (collectively,
“Losses”) arising out of or resulting from (i) any untrue or alleged untrue
statement of material fact contained in any registration statement, prospectus
or preliminary prospectus or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in the case of any prospective or preliminary
prospectus, in light of the circumstances then existing, except insofar as the
same are caused by or contained in any information furnished in writing to the
Company by the Stockholder expressly for use therein or by the Stockholder’s
failure to deliver a copy of the registration statement or prospectus or any
amendments or supplements thereto after the Company has furnished the
Stockholder with a sufficient number of copies of the same or (ii) the
Stockholder being deemed a statutory underwriter in connection with the
transactions set forth herein.  In connection with any underwritten offering,
the Company shall indemnify the underwriters, their officers and directors, and
each Person who controls such underwriters (within the meaning of the 1933 Act
or the 1934 Act) to the same extent as provided above with respect to the
indemnification of the Stockholder.
 
(b)           In connection with the Demand Registration, the Stockholder shall
furnish to the Company in writing such information as is reasonably requested by
the Company for use in such registration statement or prospectus and shall
indemnify, to the extent permitted by law, the Company, its officers, directors
and managers and each Person who controls the Company (within the meaning of the
1933 Act or the 1934 Act), against any Losses resulting from any untrue or
alleged untrue statement of material fact or any omission or alleged omission of
a material fact required to be stated in the registration statement or
prospectus or any amendment thereof or supplement thereto or necessary to make
the statements therein not misleading, in the case of any prospectus or
preliminary prospectus, in light of the circumstances then existing, but only to
the extent that such untrue statement or omission is contained in information so
furnished in writing by the Stockholder specifically for use in preparing the
registration statement.
 
(c)           Any Person entitled to indemnification hereunder shall (i) give
prompt notice to the indemnifying Party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified Party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
Parties may exist with respect to such claim, permit such indemnifying Party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified Party.  If such defense is assumed, the indemnifying Party shall not
be subject to any liability for any settlement made without its consent (but
such consent will not be unreasonably withheld).  An indemnifying Party who is
not entitled, or elects not, to assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all Parties
indemnified by such indemnifying Party with respect to such claim, unless in the
reasonable judgment of any indemnified Party a conflict of interest may exist
between such indemnified Party and any other of such indemnified Parties with
respect to such claim.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           If the indemnification provided for in Section 5(a) or 5(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any Losses, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such Losses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations.  The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just or equitable if the contribution pursuant to
this Section 5(d) were to be determined solely by pro rata allocation or by any
other method of allocation that does not take into account such equitable
considerations.  In no event shall the liability of an indemnifying party under
this Section 5(d) be greater in amount than such Person would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 5(a) or 5(b) hereof, as applicable, had been available under the
circumstances. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any Person who was not guilty of fraudulent misrepresentation.
 
6.             Underwriters or Controlling Persons.  If the Demand Registration
refers to the Stockholder by name or otherwise as the holder of any securities
of the Company and if in the Stockholder’s reasonable judgment the Stockholder
is or might be deemed to be an underwriter or a controlling person of the
Company, the Stockholder shall have the right to require (i) the insertion
therein of language, in form and substance satisfactory to the Stockholder and
presented to the Company in writing, to the effect that the holding by the
Stockholder of such securities is not to be construed as a recommendation by the
Stockholder of the investment quality of the Company’s securities covered
thereby and that such holding does not imply that the Stockholder shall assist
in meeting any future financial requirements of the Company or (ii) in the event
that such reference to the Stockholder by name or otherwise is not required by
the 1933 Act or any other similar federal statute then in force, the deletion of
the reference to the Stockholder.
 
7.             Preservation of Rights.  The Company shall not, without the prior
consent of the Stockholder, (a) grant any registration rights to third parties
which are more favorable than or inconsistent with the rights granted hereunder
or (b) enter into any agreement, take any action or permit any change to occur,
with respect to its securities, that violates or subordinates the rights
expressly granted to the Stockholder under this Agreement.
 
8.             Miscellaneous.
 
(a)           Notices.  All notices that are required or permitted hereunder
shall be in writing and shall be sufficient if personally delivered or sent by
facsimile, registered or certified mail or Federal Express or other nationally
recognized overnight delivery service.  Any notices shall be deemed given upon
the earliest of the date when received at, the day when delivered via facsimile,
the third day after the date when sent by registered or certified mail or the
day after the date when sent by Federal Express to, the address of the
respective party as set forth herein, unless such address has been changed by
notice to the other Parties hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Restrictive Legend.  Each certificate representing Registrable
Securities shall (unless otherwise permitted by the provisions of this
Agreement) be stamped or otherwise imprinted with a legend substantially similar
to the following (in addition to any legend required under applicable state
securities laws or any other applicable agreements):
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO, AND MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH, A REGISTRATION RIGHTS AGREEMENT AMONG THE
COMPANY AND THE HOLDER OF THESE SECURITIES, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED TO THE RECORD HOLDER OF
THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY.
 
(c)           Amendments and Waivers.  The provisions of this Agreement may be
amended or terminated, and the Company may take any action herein prohibited, or
omit to perform any act herein required to be performed by it, only if approved
in writing by the Stockholder.
 
(d)           Binding Effect.  This Agreement will bind and inure to the benefit
of the respective successors (including any successor resulting from a merger or
similar reorganization), assigns, heirs, and personal representatives of the
Parties hereto.  In addition, without limiting the generality of the foregoing,
if the Stockholder liquidates or reorganizes such that its assets are
transferred to its own equity owners or partners or to another entity, such
equity owners, partners or entity shall succeed to all of the rights of the
Stockholder hereunder.
 
(e)           Governing Law.  This Agreement shall be construed and interpreted
in accordance with the internal laws of the State of Nevada without regard to
any choice of law or conflict of law, choice of forum or provision, rule or
principle (whether of the State of Nevada or any other jurisdiction) that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.  The parties hereby irrevocably (i)
submit themselves to the non-exclusive jurisdiction of the state and federal
courts sitting in the State of Nevada and (ii) waive the right and shall not
assert by way of motion, as a defense or otherwise in any action, suit or other
legal proceeding brought in any such court, any claim that it, he or she is not
subject to the jurisdiction of such court, that such action, suit or proceeding
is brought in an inconvenient forum or that the venue of such action, suit or
proceeding is improper.  Each party also irrevocably and unconditionally
consents to the service of any process, pleadings, notices or other papers in a
manner permitted by the notice provisions of Section 9(a).  EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)            Counterparts.  This Agreement may be executed in two or more
counterparts (delivery of which may occur via facsimile), each of which shall be
binding as of the date first written above, and, when delivered, all of which
shall constitute one and the same instrument.  This Agreement and any other
certificate, instrument, agreement or document required to be delivered pursuant
to the terms of this Agreement, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or as an attachment
to an electronic mail message in “pdf” or similar format, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail attachment in “pdf” or similar format to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or as an
attachment to an electronic mail message as a defense to the formation of a
contract and each such party forever waives any such defense.  A facsimile
signature or electronically scanned copy of a signature shall constitute and
shall be deemed to be sufficient evidence of a party’s execution of this
Agreement, without necessity of further proof.  Each such copy shall be deemed
an original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.
 
(g)           Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (i) references to the plural include the singular, the
singular the plural, the part the whole, (ii) references to any gender include
all genders, (iii) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to,” and (iv) references to “hereunder” or
“herein” relate to this Agreement.  The section and other headings contained in
this Agreement are for reference purposes only and shall not control or affect
the construction of this Agreement or the interpretation thereof in any
respect.  Section, subsection, Schedule and Exhibit references are to this
Agreement unless otherwise specified.  Each accounting term used herein that is
not specifically defined herein shall have the meaning given to it under
GAAP.  Any reference to a Party’s being satisfied with any particular item or to
a Party’s determination of a particular item presumes that such standard will
not be achieved unless such Party shall be satisfied or shall have made such
determination in its sole or complete discretion.
 
[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
10

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Registration Rights Agreement as of the date first written above.
 

 
COMPANY:
       
LaserLock Technologies, Inc.
       
By: 
/s/ Norman A. Gardner
 
Name:  Norman A. Gardner
 
Title: Chief Executive Officer
         
Address:
837 Lindy Lane
     
Bala Cynwyd, PA 19004
 
Fax:
(610) 668-2771
         
STOCKHOLDER:
         
VerifyMe, Inc.
         
By: 
/s/ Claudio Ballard
 
Name: Claudio Ballard
 
Title:   President
         
Address:
205 Linda Drive
     
Daingerfield, TX 75638
 
Fax:
(212) 661-2146